DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application does not claim priority to an earlier filed application and has an effective date of 29 May 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 May 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agichtein et al. (“Agichtein”), United States Patent Application Publication No. 2007/0094285, in view of Arevalo et al. (“Arevalo”), GATED MULTIMODAL UNITS FOR INFORMATION FUSION. 

As per claim 1, Agichtein discloses a system for ranking tabular data entities by likelihood of comprising answers for (natural language) queries, the system comprising: at least one memory storing a machine learning based model and a code ([0080] wherein the program modules are stored in memory); and a processor adapted to execute the code ([0082] wherein a processor is described) for: 
receiving a query and a plurality of descriptions of tabular entities ([0029] wherein a query is received along with a plurality of descriptions of tabular entities in the form of an index of web tables), each description comprising a plurality of separate representations, and each of the plurality of separate representations represents a tabular data aspect ([0029] wherein each description has a plurality of separate representations that represent tabular data aspects including the internal table structure, metadata, header, footer and surrounding text); 
generating a joint representation by combining a plurality of combined representations from the plurality of separate representations ([0079] wherein a join representation is generated by combining elements of the tables (the separate representations) such as feature vectors like structured content and the answer); and generating a ranking for at least one of the tabular entities descriptions by combining the query and the joint representation([0079] wherein the answer strings are re-ranked that ranks the joint representation (answer string) with the query), but does not disclose wherein the combining is executed by at least one gated multimodal unit. However, Arevalo teaches wherein the combining is executed by at least one gated multimodal unit ([Page 1] wherein the gated multimodal unit determines which parts can be combined to correctly generate the desired output). 
Agichtein combines table data to answer a natural language query but does not expressly use the gated multimodal unit to combine the representations of the table. One could use the gated multimodal unit from Arevalo with the table indexing and ranking in Agichtein to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of combining table data to answer natural language queries in Agichtein with the gated multimodal unit in Arevalo in order to combine data using a highly successful model that combines data of different types. 

As per claim 2, note the rejection of claim 1 where Agichtein and Arevalo are combined. The combination teaches the system of claim 1. Agichtein further discloses combining the query and the joint representation, but does not disclose the combining being executed by at least one additional gated multimodal unit.  However, Arevalo uses a gated multimodal unit to combine data ([Page 1] wherein the gated multimodal unit determines which parts can be combined to correctly generate the desired output). 
While Arevalo describes using a single GMU model. One could use the GMU model in both the combining of separate representations and the query and the joint representation to the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (A) Combining prior art elements according to known methods to yield predictable results. In this case, a known model to combine data can be used for multiple elements, combining prior art elements twice, and the results would be predictable since each is just performing the purpose of the model and would not affect each other. 

As per claim 3, note the rejection of claim 1 where Agichtein and Arevalo are combined. The combination teaches the system of claim 1. Agichtein further discloses wherein the plurality of combined representations comprises three or more separate representations ([0065] wherein multiple field values (at least two) are described, with multiple tokens (so at least one field with two tokens) can be combined (three representations)).  

As per claim 4, note the rejection of claim 1 where Agichtein and Arevalo are combined. The combination teaches the system of claim 1. Agichtein further discloses wherein the machine learning based model comprises a neural network ([0070] wherein re-ranking uses a neural network as described).  

As per claim 5, note the rejection of claim 1 where Agichtein and Arevalo are combined. The combination teaches the system of claim 1. Agichtein discloses obtaining at least one representation from the plurality of separate representations ([0029]), but does not disclose embedding generated by a neural embedding model.  However, Arevalo further teaches embedding generated by a neural embedding model ([Page 8]). 
Both Agichtein and Arevalo describe retrieve data from web pages. One could use the embedding as described in Arevalo to the data in Agichtein to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the method of ranking tables in Agichtein with the embedding in Arevalo in order to use a pretrained model of extracting text. 

As per claim 6, note the rejection of claim 1 where Agichtein and Arevalo are combined. The combination teaches the system of claim 1. Agichtein further discloses wherein generating the ranking for the at least one of the tabular entities descriptions is further based on a prediction generated by the at least one of the plurality of separate representations ([0069] wherein generating the ranking is based on a prediction (recognized as the probability) of one of the representations).  

As per claim 7, note the rejection of claim 1 where Agichtein and Arevalo are combined. The combination teaches the system of claim 1. Agichtein further discloses wherein generating the ranking for the at least one of the tabular entities descriptions is further based on combining the at least one of the plurality of separate representations and a representation generated for the query ([0066] wherein the answer generated for the query re-ranks the answer, including separate representations (recognized as the properties of the source page and table)).  

As per claim 8, note the rejection of claim 1 where Agichtein and Arevalo are combined. The combination teaches the system of claim 1. Agichtein further discloses wherein generating the ranking for the at least one of the tabular entities descriptions is further based on a relevance label for the separate prediction, wherein the predicting a relevance label was trained using at least one other prediction generated based on the plurality of separate representations ([0032] the rank is generated based on relevance labels, used to train the ranking system wherein the ranking system is trained by manually labeling separate representations (recognized as the answers)).   

As per claim 9, claim 9 is the method performed by the system of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 10, Agichtein discloses a computer implemented method of training a tabular data entities ranking system, the ranking is by likelihood of comprising answers for (natural language) queries, and the training comprising: 
receiving a query and a plurality of descriptions of tabular entities ([0029] wherein a query is received along with a plurality of descriptions of tabular entities in the form of an index of web tables), each description comprising a plurality of separate representations, and each of the plurality of separate representations represents a tabular data aspect ([0029] wherein each description has a plurality of separate representations that represent tabular data aspects including the internal table structure, metadata, header, footer and surrounding text); 
generating a joint representation by combining a plurality of combined representations from the plurality of separate representations ([0079] wherein a join representation is generated by combining elements of the tables (the separate representations) such as feature vectors like structured content and the answer);  
Page 30 of 33P201908957US01generating a ranking for at least one of the tabular entities descriptions by combining the query and the joint representation ([0079] wherein the answer strings are re-ranked that ranks the joint representation (answer string) with the query); 
combining at least two representations from the plurality of separate representations for calculating of a joint loss ([0069]-[0070] wherein answer is the result of combining two representations ([See [0079]) wherein “joint loss” is recognized as the “cost” calculated based on the answer); and 
training at least one part of the tabular data entities ranking system using a loss function comprising the joint loss ([0069] wherein the RankNet ranking system, using a loss function (recognized as the cost) is trained in the form of pairs with attached probability), but does not disclose wherein the combining is executed by at least one gated multimodal unit. However, Arevalo teaches wherein the combining is executed by at least one gated multimodal unit ([Page 1] wherein the gated multimodel unit determines which parts can be combined to correctly generate the desired output). 
Agichtein combines table data to answer a natural language query but does not expressly use the gated multimodal unit to combine the representations of the table. One could use the gated multimodal unit from Arevalo with the table indexing and ranking in Agichtein to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of combining table data to answer natural language queries in Agichtein with the gated multimodal unit in Arevalo in order to combine data using a highly successful model that combines data of different types. 

As per claim 11, claim 11 is the method performed by the system of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the method performed by the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the method performed by the system of claim 5  and is rejected for the same rationale and reasoning. 

As per claim 14, note the rejection of claim 13, which is rejected based on the combination of Agichtein and Arevalo. The combination teaches the method of claim 13.  Arevalo further teaches wherein the neural embedding model comprises a multi-dimensional convolutional neural network ([Page 6]).  

As per claim 15, note the rejection of claim 10, which is rejected based on the combination of Agichtein and Arevalo. The combination teaches the method of claim 10.  Agichtein discloses wherein the calculating of a joint loss further comprises processing a representation generated for the query and one of the plurality of separate representations, but does not disclose using a further additional gated multimodal unit.  However, Arevalo uses a gated multimodal unit to combine data ([Page 1] wherein the gated multimodal unit determines which parts can be combined to correctly generate the desired output). 
While Arevalo describes using a single GMU model. One could use the GMU model in both the combining of separate representations and the query and the joint representation to the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (A) Combining prior art elements according to known methods to yield predictable results. In this case, a known model to combine data can be used for multiple elements, combining prior art elements twice, and the results would be predictable since each is just performing the purpose of the model and would not affect each other. 

As per claim 16, note the rejection of claim 10, which is rejected based on the combination of Agichtein and Arevalo. The combination teaches the method of claim 10.  The combination of references teaches combining at least two representations by  a gated multimodal unit in claim 1. Neither describes wherein the combining at least two representations is obtained by at least one further additional gated multimodal unit.  However, Arevalo uses a gated multimodal unit to combine data ([Page 1] wherein the gated multimodal unit determines which parts can be combined to correctly generate the desired output). 
While Arevalo describes using a single GMU model. One could use two GMU models to combining of separate representations. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (A) Combining prior art elements according to known methods to yield predictable results. In this case, a known model to combine data can be used for multiple elements, combining prior art elements twice, and the results would be predictable since each is just performing the purpose of the model and would not affect each other. 

As per claim 17, note the rejection of claim 10, which is rejected based on the combination of Agichtein and Arevalo. The combination teaches the method of claim 10. Agichtein further teaches  wherein the calculating of a joint loss further comprises an aspect loss generated for at least one of the plurality of separate representations, wherein the aspect loss is based on a prediction generated by the at least one of the plurality of separate representations  ([0066] wherein the answer generated for the query re-ranks the answer, including separate representations (recognized as the properties of the source page and table) by calculating a loss based on the a prediction (recognized as the probability)). 
  
As per claim 18, note the rejection of claim 10, which is rejected based on the combination of Agichtein and Arevalo. The combination teaches the method of claim 10.
Agichtein further discloses wherein a separate prediction is generated based on at least one separate representations from the plurality of separate representations, wherein the separate prediction is trained to predict the tabular data entities ranking ([0069] wherein generating the ranking is based on a prediction (recognized as the probability) of one of the representations and is trained as described using the probability).    

As per claim 19, which is rejected based on the combination of Agichtein and Arevalo. The combination teaches the method of claim 10. Agichtein further discloses wherein a separate prediction is generated based on at least one separate representations from the plurality of separate representations and a representation generated for the query, wherein the separate prediction is trained to predict the tabular data entities ranking  ([0069] wherein generating the ranking is based on a prediction (recognized as the probability) of one of the representations and is trained as described using the probability).     

As per claim 20, which is rejected based on the combination of Agichtein and Arevalo. The combination teaches the method of claim 10. Agichtein further discloses predicting a relevance label for the separate prediction, wherein the predicting a relevance label is trained using at least one other prediction generated based on the plurality of separate representations ([0069] wherein the cost function is trained to select a relevance label (re-rank cost factor) using the labeling of pairs, which is used to predict which data is labeled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168